The opinion of the court was delivered by
Lowrie, J.
This will was sufficiently proved to go to the jury; but it appeared afterwards that the testator could not understand English, and therefore it is objected that, as the witnesses did not hear it read to him, there is no sufficient evidence that he knew its contents. Yet we must presume that he did. If we had the whole transaction of the preparation and execution of the instrument before us in the evidence, and it then appeared doubtful whether it had been read to him or not, this would be a different case. We must admit the presumptions that arise from the ordinary course of doing sixch business; and one of them is, that a person, signing any instrument, and asking persons to attest it, has taken care to understand its contents. His signing shows that he is giving expression to some purpose of his mind, and we must presume that he knows that the writing contains that expression. In executing wills and other instruments, the witnesses seldom hear them read, because it is desired to save them this trouble, or not to make the transaction unnecessarily public. When business is done in this ordinary way, we must presume that no fraud or imposition has been practised. The evidence having shown that the will was executed according to the forms of law, and without any fraud, it *407was right for the court to say “there seems to be nothing in the way of a recovery by the plaintiffs, and the verdict will be so taken,” because any other verdict would have been absurd, and counsel could not ask any other.
Even if the testator did, two years after executing his will, declare that “ he had made it as John wanted it; that he had to make it so, and he knew it was wrongthis could not prove fraud in procuring it, though nearly all the estate was given to John’s children, himself getting a dollar. - An. instrument that, for two years, remained subject'to change or cancellation, at the maker’s pleasure, cannot be set aside on such a declaration. It shows only a want of conviction that he had made as good a disposition of his property as he might have done; but still it was not such a conviction as to lead, him to change that disposition, which he might have done then or any time before, by a very simple act. A man who is competent to make a will can so easily correct any of its provisions, however obtained, that it is hard to imagine any kind of declarations of his that would prove it fraudulent, when any considerable time has intervened between its execution and his death. We shall do well to adhere as closely as possible to our statute of wills in ascertaining the fact of the revocation of wills.
Judgment affirmed.